Citation Nr: 1026361	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in part, denied service connection for PTSD.

In May 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing in San Antonio, Texas.  A 
copy of the transcript has been associated with the claims 
folder. 

In May 2010, the Board received additional evidence from the 
Veteran.  This evidence has not been reviewed by the agency of 
original jurisdiction.  However, the Veteran included a written 
waiver of this procedural right with the evidence received.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  Thus, the Board will consider 
the newly submitted evidence in the first instance.


FINDINGS OF FACT

1.  The Veteran has provided competent, credible lay evidence of 
combat participation. 

2.   The Veteran has a diagnosis of PTSD which has been 
attributed to his in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has PTSD due to combat 
stressors, which include seeing dead bodies and having his best 
friend (RS) get injured while sweeping the surrounding area for 
booby traps. 

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences. Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The evidence shows that the Veteran served in Vietnam from June 
1969 to August 
1970 with the 29th Artillery, Battery B which was known to have 
been based in An Khe which was in Bihn Dinh Province as the 
Landing Zone Uplift.  The National Personnel Records Center 
(NPRC) noted that RS was noted to have been injured in May 1970 
while assigned to the 173d Airborne Brigade.  Mail postmarked in 
January 1971 from RS from Florence, South Carolina was addressed 
to the Veteran at Battery B, 29th Artillery.  In the letter, RS 
noted the loss of his leg.  There are also pictures of the 
Veteran and RS during service and also a picture of an explosion.  
Additionally, a buddy statement from TC, a fellow service member, 
who was in receipt of a bronze star medal, indicated that he 
served with the Veteran and that Battery B was a support unit for 
the 173rd Airborne Infantry for night perimeter defense in 
Vietnam.  Based on the evidence, the Board finds the Veteran's 
reported stressors to be credible when considering the places, 
types, and circumstances of his service in Vietnam and have been 
verified by the evidence submitted in support of this claim.  See 
38 U.S.C.A. § 1154(a).

With respect to a diagnosis of PTSD, the record is replete with 
treatment records reflecting diagnoses for PTSD as a result of 
his active service.  For example, a May 2006 VA treatment record 
noted the Veteran's in-service stressors and noted an assessment 
of PTSD on Axis I.  

Therefore, with resolution of doubt in favor of the Veteran, all 
the requirements for the grant of service connection for PTSD 
have been met: there is a diagnosis of PTSD based on combat 
stressors, and the Veteran's stressors due to combat are 
competent and credible.  Therefore, the grant of service 
connection for PTSD is warranted.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


